Case 20-12728-mdc        Doc 30    Filed 10/27/20 Entered 10/27/20 09:49:14             Desc Main
                                   Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION


In re: HOLLY L. FRY                                  )
        Debtor                                       )
                                                     )    CHAPTER 13
AMERICREDIT FINANCIAL SERVICES, INC.                 )
dba GM FINANCIAL                                     )    Case No.: 20-12728 (MDC)
      Moving Party                                   )
                                                     )    Hearing Date: 9-15-20 at 10:30 AM
   v.                                                )
                                                     )
HOLLY L. FRY                                         )    11 U.S.C. 362
 THOMAS J. FARRELL                                   )
     Respondent                                      )    11 U.S.C. 1301
                                                     )
WILLIAM C. MILLER                                    )
     Trustee                                         )
                                                     )
                                                     )

 STIPULATION OF SETTLEMENT OF MOTION OF GM FINANCIAL FOR RELIEF
          FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

        This matter having been brought before the Court on a Motion For Relief From The
Automatic Stay And Co-Debtor Stay by William E. Craig, Esquire, attorney for AmeriCredit
Financial Services, Inc. dba GM Financial (“GM Financial”), and the debtor having opposed
such Motion through her counsel, Brad J. Sadek, Esquire, and the parties having resolved said
Motion as hereinafter set forth and by the agreement of all counsel the parties hereby stipulate;

               ORDERED:

         1. That GM Financial is the holder of a first purchase money security interest in a
            2016 Dodge Journey bearing vehicle identification number
            3C4PDCAB0GT128238.

         2. That the debtor is to pay counsel fees and costs for the instant Motion in the amount
            of $531.00 by making her regular monthly payment of $472.61 plus an additional
            $88.50 (for a total monthly payment of $561.11) for the months of November 2020
            through April 2021. The debtor is to make regular monthly payments of $472.61
            for the months of September and October 2020.
Case 20-12728-mdc         Doc 30   Filed 10/27/20 Entered 10/27/20 09:49:14             Desc Main
                                   Document     Page 2 of 2



         3. That commencing September 2020, if the debtor fails to make any payment to
            GM Financial within thirty (30) days after the date it falls due, GM Financial may
            send, via facsimile and regular mail, the debtor and counsel a written notice of
            default of this Stipulation. If the default is not cured within ten (10) days of the
            date of the notice, counsel may file a Certification of Default with the Court and
            serve it on all interested parties, and the Court shall enter an Order granting relief
            from the automatic stay and co-debtor stay.

         4. That commencing October 2020, if the debtor fails to make any payment to the
            Chapter 13 Trustee within thirty (30) days after the date it falls due, GM Financial
            may send, via facsimile and regular mail, the debtor and counsel a written notice of
            default of this Stipulation. If the default is not cured within ten (10) days of the
            date of the notice, counsel may file a Certification of Default with the Court and
            serve it on all interested parties, and the Court shall enter an Order granting relief
            from the automatic stay and co-debtor stay.


         5. That the parties agree that a facsimile signature shall be considered an original
            signature.




We hereby agree to the form and entry of this Order:


/s/ Brad J. Sadek
Brad J. Sadek, Esquire
Attorney for the Debtor


/s/ William E. Craig
William E. Craig, Esquire
Attorney for GM Financial
